Martin, P. J.,
The plaintiff entered into a written contract with the defendants, who were picture frame manufacturers, to publish an advertisement in the telephone directory issued by plaintiff.
Under the terms of the written contract there was a provision that the main heading under which the advertisement should be printed was “Picture Frame Companies.”
The trial of the case resulted in a verdict in favor of plaintiff. The defendants moved for judgment n. o. v. and entered a rule for a new trial.
There was no compliance with the term of the contract. The “main heading” under which the advertisement appeared was “Pianos.”
The facts are undisputed. There is no evidence to indicate the effect of the failure to perform the contract in this particular; but the placing of the advertisement under “Pianos” was not substantial performance.
The motion for judgment n. o. v. should be allowed.

Order.

And now, Sept. 23, 1930, the motion for judgment n. o. v. is granted, and judgment is directed to be entered in favor of the defendants and against the plaintiff.